Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The Amendment filed 03/10/2021 has been entered. Claims 1-20 are currently pending in this application. Claims 14 and 15 are withdrawn.
Applicant’s arguments, see Pages 10-13, filed 03/10/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been considered but are they are not persuasive. Applicant states "…The paragraphs 0066-0067, 0117, and 0108-0109 of Kimura as mentioned by Examiner provides details of the indium-containing layer 2, yet no teaching concerning the location of the black wiring 6 relative to the data line 41 (shown in FIG. 8 and related texts only) is provided in Kimura. FIG. 11 of Kimura shows the black wirings 6, but does not provide data lines 41 in the same drawing, and this makes it hard to determine if Kimura teaches the black wirings 6 (or the indium-containing layers 2 of the black wirings 6) corresponding in position to the data lines 41 (that are shown in FIG. 8 only). Further, Kimura teaches, in FIG. 8, the data lines 1 are generally in the form of strips that are parallel and spaced from each other. However, the black wirings 6 (or the indium-containing layers 2 of the black wirings 6) are shown in a grating form in FIG. 3. The black wirings 6 and the data lines 41 are different from each other in shape… Applicant believes both Zheng and Kimura fail to disclose, teach, or suggest the touch receiving electrodes are corresponding in shape and location to the data lines". Examiner respectfully disagrees. 
First, per MPEP 2125 I., drawings can be used as prior art. Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). In this case, the Fig. 8 clearly shows that the data lines 41 are straight lines along two vertical edges of each pixel and between every two adjacent pixel electrodes 24, and the Fig. 6-7 and Fig. 3 clear 
Second, the term “similar to…in shape” is a broad term and can be interpreted in different ways. For example, a square and a triangle can be interpreted in one way as not being similar in shape, however, a square and a triangle can be interpreted in another way that they are similar in shape as non-curved shapes when compared with a circle with a curved shape. 
Third, Claim is the metes and bounds of the invention, the claim 1 only requires that “the color filter substrate includes a first surface…provided with multiple touch receiving electrodes corresponding to the multiple data lines, and wherein the multiple touch receiving electrodes are similar to the multiple data lines in shape and the multiple touch receiving electrodes are located directly above the multiple data lines”; and the claim 4 only requires that “the first surface is provided with multiple touch transmitting electrodes opposite to the multiple scanning lines, and the multiple touch transmitting electrodes extend along the second direction on the first surface, and the multiple touch transmitting electrodes intersect the multiple touch receiving electrodes”. There is no limitation in claims 1 or 4 requests that the multiple touch receiving electrodes are not directly connected to the multiple touch transmitting electrodes, and capacitances are formed at intersections of the multiple touch transmitting electrodes and the multiple touch receiving electrodes. With broadest reasonable interpretation, the vertical portions of 2 corresponding to data lines 41 in Fig. 2A, 3 and 7-8 of Kimura et al. can be 
Regarding limitations of the instant case in view of the amended Claims and upon further considerations, a new ground(s) of rejection, necessitated by the amendments is made in view of 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (CN104699305A) in view of Xu (US 2016/0377898) and Choi et al. (US 2012/0249436).
Regarding claim 1, Zheng et al. teaches a display panel (Fig. 1-7, [0030-0044]), comprising: 
an array substrate (the substrate below 130 in Fig. 1) and a color filter substrate (the substrate above 130 in Fig. 1) which are disposed in parallel and oppositely (Fig. 1); and 
a liquid crystal layer (130 in Fig. 1) disposed between the array substrate and the color filter substrate (Fig. 1); 
wherein the array substrate (the substrate below 130 in Fig. 1) includes a base substrate (the substrate below the pixel electrode 115 in Fig. 1), a pixel electrode (115 in Fig. 1, [0031-0032]), an insulation layer (116 in Fig. 1, [0031]), and a common electrode (117 in Fig. 1, [0031-0032]), the base substrate (Fig. 1) includes multiple data lines (113 in Fig. 1-2, [0031, 0033]) deposed in parallel and at 
wherein the color filter substrate (the substrate above 130 in Fig. 1) includes a first surface (Fig. 1) facing the array substrate (110 in Fig. 1), and the first surface (Fig. 1) is provided with multiple touch receiving electrodes (the portions of 124 corresponding to data lines 131 in Fig. 1-4, [0034]) corresponding to (Fig. 1-4) the multiple data lines (113 in Fig. 1-2).
Zheng et al. does not explicitly teach that the display panel is an In-Plane Switching (IPS) type display panel, the multiple touch receiving electrodes are similar to the multiple data lines in shape and the multiple touch receiving electrodes are located directly above the multiple data lines.
Xu teaches that a display panel (Fig. 1-2, [0040-0041, 0006, 0048]) is an In-Plane Switching (IPS) type display panel (Fig. 1-2, [0040-0041, 0006, 0048]) comprising a pixel electrode (160 in Fig. 1-2, [0040-0041, 0006, 0048]), an insulation layer (170 in Fig. 1-2, [0040-0041, 0006, 0048]), and a common electrode (180 in Fig. 1-2, [0040-0041, 0006, 0048]), and the common electrode (180 in Fig. 1-2) is located on a surface (Fig. 1-2) of the insulation layer (170 in Fig. 1-2) away from the pixel electrode 160 in Fig. 1-2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Xu for the system of Zheng et al. since this would help to provide an in-plane switching (IPS) in-cell touch display panel, which has a simple manufacturing operation, a low manufacturing cost, and a high manufacturing efficiency (Xu, [0008]).

Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Choi et al. for the system of Zheng et al. in view of Xu such that the multiple touch receiving electrodes of the system of Zheng et al. in view of Xu are similar to the multiple data lines of the system of Zheng et al. in view of Xu in shape and the multiple touch receiving electrodes are located directly above the multiple data lines since this would help to enhance transmittance, simplify a process and save cost (Choi et al., [0016, 0014]).

Regarding claim 12, Zheng et al. teaches a display device (Fig. 1-7, [0030-0044]), comprising a controller (Fig. 1 and 5-7, [0041, 0043]) and a display panel (Fig. 1-7, [0030-0044]), the controller (Fig. 1 and 5-7, [0041, 0043]) is used for controlling the turning on and turning off of the display panel (Fig. 1 and 5-7, [0041, 0043]), and the display panel (Fig. 1-7, [0030-0044]) comprises:
an In-Plane Switching (IPS) type display panel (Fig. 1-7, [0030-0044]), comprising: 
an array substrate (the substrate below 130 in Fig. 1) and a color filter substrate (the substrate above 130 in Fig. 1) which are disposed in parallel and oppositely (Fig. 1); and 
a liquid crystal layer (130 in Fig. 1) disposed between the array substrate and the color filter substrate (Fig. 1); 
wherein the array substrate (the substrate below 130 in Fig. 1) includes a base substrate (Fig. 1), a pixel electrode (115 in Fig. 1, [0031-0032]), an insulation layer (116 in Fig. 1, [0031]), and a common 
wherein the color filter substrate (the substrate above 130 in Fig. 1) includes a first surface (Fig. 1) facing the array substrate (110 in Fig. 1), and the first surface (Fig. 1) is provided with multiple touch receiving electrodes (the portions of 124 corresponding to data lines 131 in Fig. 1-4, [0034]) corresponding to (Fig. 1-4) the multiple data lines (113 in Fig. 1-2).
Zheng et al. does not explicitly teach that the display panel is an In-Plane Switching (IPS) type display panel, the multiple touch receiving electrodes are similar to the multiple data lines in shape and the multiple touch receiving electrodes are located directly above the multiple data lines.
Xu teaches that a display panel (Fig. 1-2, [0040-0041, 0006, 0048]) is an In-Plane Switching (IPS) type display panel (Fig. 1-2, [0040-0041, 0006, 0048]) comprising a pixel electrode (160 in Fig. 1-2, [0040-0041, 0006, 0048]), an insulation layer (170 in Fig. 1-2, [0040-0041, 0006, 0048]), and a common electrode (180 in Fig. 1-2, [0040-0041, 0006, 0048]), and the common electrode (180 in Fig. 1-2) is located on a surface (Fig. 1-2) of the insulation layer (170 in Fig. 1-2) away from the pixel electrode 160 in Fig. 1-2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Xu for the system of Zheng et al. since this would help to provide an in-plane switching (IPS) in-cell touch display panel, which has a 
Choi et al. teaches that (Fig. 1-7, [0041-0058]) multiple touch receiving electrodes (the touching electrodes corresponding to 24 in Fig. 1, [0056-0058]) are similar to (Fig. 1-2 and Fig. 7, [0051, 0073]) multiple data lines (13 in Fig. 2, [0051-0052]) in shape (Fig. 1-2 and Fig. 7, [0051, 0073]) and the multiple touch receiving electrodes  (the touching electrodes corresponding to 24 in Fig. 1, [0056-0058]) are located directly above (Fig. 2 and 7, [0051-0052, 0073]) the multiple data lines (13 in Fig. 2, [0051-0052]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Choi et al. for the system of Zheng et al. in view of Xu such that the multiple touch receiving electrodes of the system of Zheng et al. in view of Xu are similar to the multiple data lines of the system of Zheng et al. in view of Xu in shape and the multiple touch receiving electrodes are located directly above the multiple data lines since this would help to enhance transmittance, simplify a process and save production/material cost (Choi et al., [0016, 0014]).

Regarding claims 2 and 13, Zheng et al. also teaches that the multiple data lines (113 in Fig. 1-2, [0031, 0033]) extend along a first direction (the vertical direction in Fig. 2-4) on the base substrate (Fig. 1-2), and the multiple touch receiving electrodes (the portions of 124 corresponding to data lines 131 in Fig. 1-4, [0034]) extend along the first direction (Fig. 2-4, [0037-0038]) on the first surface (Fig. 1-2), in the direction (Fig. 1) perpendicular to the base substrate (Fig. 1).
Choi et al. teaches that (Fig. 1-7, [0041-0058]) each of the multiple touch receiving electrodes (each of the touching electrodes corresponding to 24 in Fig. 1, [0056-0058]) is directly opposite to (Fig. 1-4, [0037-0038]) one of the multiple data line (13 in Fig. 2, [0051-0052]).


Regarding claims 3 and 14, Zheng et al. also teaches the following elements:
(Claims 3 and 14) the base substrate (the substrate below the pixel electrode 115 in Fig. 1) includes multiple scanning lines (118 in Fig. 2, [0033]) which are disposed in parallel (Fig. 2 and 4, [0033, 0038]) and at intervals (Fig. 2 and 4, [0033, 0038]), the multiple scanning lines (118 in Fig. 2, [0033]) extend along a second direction (the horizontal direction in Fig. 2-4) on the base substrate (Fig. 1-2), the second direction (the horizontal direction in Fig. 2-4) is perpendicular to the first direction (the vertical direction in Fig. 2-4), the multiple scanning lines (118 in Fig. 2, [0033]) and the multiple data lines (113 in Fig. 1-2, [0031, 0033]) are insulated from each other and intersected (Fig. 1-2, [0033]).

Regarding claims 11 and 20, Zheng et al. also teaches that the base substrate (the substrate below the pixel electrode 115 in Fig. 1) includes a substrate (111 in Fig. 1), a gate electrode (Fig. 2, [0033]), a functional layer (Fig. 2, [0030], FIG. 2 is a thin film transistor of the touch display device 100) and a source-drain electrode (Fig. 2, [0030]), the substrate (111 in Fig. 1) is disposed in parallel with (Fig. 1) and opposite to (Fig. 1) the color filter substrate (the substrate above 130 in Fig. 1), and the multiple scanning lines (118 in Fig. 2, [0033]) and the gate electrode (Fig. 2, [0033]) are located in the same layer (Fig. 2), and the multiple data lines (113 in Fig. 1-2, [0031, 0033]) and the source-drain electrode (Fig. 2) 
Xu teaches that the gate electrode (121 in Fig. 1-2, [0006]), the functional layer (140 in Fig. 1-2, [0006]) and the source-drain electrode (151 in Fig. 1-2, [0006]) are sequentially stacked (Fig. 1-2) on the surface (Fig. 1-2) of the substrate (Fig. 1-2)  facing the surface (Fig. 1-2) of the color filter substrate (Fig. 1-2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Xu for the system of Zheng et al. in view of Xu and Choi et al. since this would help to provide an in-plane switching (IPS) in-cell touch display panel, which has a simple manufacturing operation, a low manufacturing cost, and a high manufacturing efficiency (Xu, [0008]).

Claims 1-6, 8-10, 12-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2017/0115786) in view of Xu (US 2016/0377898) and Choi et al. (US 2012/0249436).
Regarding claim 1, Kimura et al. teaches an In-Plane Switching (IPS) type display panel (Fig. 6 and 11, Fig. 1-10, [0137, 0042, 0170, 0132, 0133-0139, 0043-0130]), comprising: 
an array substrate (the substrate below 620 in Fig. 11 and Fig. 6) and a color filter substrate (the substrate above 620 in Fig. 11 and Fig. 6) which are disposed in parallel and oppositely (Fig. 11 and Fig. 6); and 
a liquid crystal layer (620 in Fig. 11 and Fig. 6, [0133]) disposed between the array substrate and the color filter substrate (Fig. 11 and Fig. 6); 
wherein the array substrate (the substrate below 620 in Fig. 11 and Fig. 6) includes a base substrate (Fig. 11 and Fig. 6-9A), a pixel electrode (324 in Fig. 11, [0135], Fig. 6), an insulation layer (Fig. 
wherein the color filter substrate (the substrate above 620 in Fig. 11 and Fig. 6) includes a first surface (Fig. 11) facing the array substrate (the substrate below 620 in Fig. 11 and Fig. 6), and the first surface (Fig. 11) is provided with multiple touch receiving electrodes (the vertical portions of 2 corresponding to the data lines 41 in Fig. 2A, 3 and 7, [0066-0067, 0117, 0108-0109]) corresponding to (Fig. 6-8 and 11, [0109]) the multiple data lines (41 in Fig. 8, [0108-0109]).
Kimura et al. does not teach that the insulation layer covers a surface of the pixel electrode away from the base substrate, the multiple touch receiving electrodes are similar to the multiple data lines in shape and the multiple touch receiving electrodes are located directly above the multiple data lines.
Xu teaches that an In-Plane Switching (IPS) type display panel (Fig. 1-2, [0040-0041, 0006, 0048]) comprises a array substrate (Fig. 1-2) including a pixel electrode (160 in Fig. 1-2, [0040-0041, 0006, 0048]), an insulation layer (170 in Fig. 1-2, [0040-0041, 0006, 0048]) and a common electrode (180 in Fig. 1-2, [0040-0041, 0006, 0048]), the pixel electrode (160 in Fig. 1-2, [0040-0041, 0006, 0048]) is located at a surface (Fig. 1-2) of the base substrate (Fig. 1-2) facing the color filter substrate (Fig. 1-2), the insulation layer (170 in Fig. 1-2, [0040-0041, 0006, 0048]) covers a surface (Fig. 1-2) of the pixel 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Xu for the system of Kimura et al. such that the array substrate of the system of Kimura et al. includes a pixel electrode, an insulation layer, and a common electrode, the pixel electrode is located at a surface of the base substrate facing the color filter substrate, the insulation layer covers a surface of the pixel electrode away from the base substrate, the common electrode is located on a surface of the insulation layer away from the pixel electrode since this would help to provide an in-plane switching (IPS) in-cell touch display panel, which has a simple manufacturing operation, a low manufacturing cost, and a high manufacturing efficiency (Xu, [0008]).
Choi et al. teaches that (Fig. 1-7, [0041-0058]) multiple touch receiving electrodes (the touching electrodes corresponding to 24 in Fig. 1, [0051-0052, 0056-0058]) are similar to (Fig. 1-2 and Fig. 7, [0051, 0073]) multiple data lines (13 in Fig. 2-3, [0051-0052]) in shape (Fig. 1-2 and Fig. 7, [0051, 0073]) and the multiple touch receiving electrodes  (the touching electrodes corresponding to 24 in Fig. 1, [0056-0058]) are located directly above (Fig. 2 and 7, [0051-0052, 0073]) the multiple data lines (13 in Fig. 2, [0051-0052]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Choi et al. for the system of Kimura et al. in view of Xu such that the multiple touch receiving electrodes of the system of Zheng et al. in view of Xu are similar to the multiple data lines of the system of Zheng et al. in view of Xu in shape and the multiple touch receiving electrodes are located directly above the multiple data lines since this would help to enhance transmittance, simplify a process and save cost (Choi et al., [0016, 0014]).

Regarding claim 12, Kimura et al. teaches a display device (Fig. 11, Fig. 1-10, [0042, 0170, 0132, 0133-0139, 0043-0130]), comprising a controller (Fig. 5, [0083-0085]) and an In-Plane Switching (IPS) type display panel (Fig. 11 and Fig. 6, [0137]), the controller (Fig. 5, [0083-0085]) is used for controlling the turning on and turning off (Fig. 5, [0083-0085]) of the In-Plane Switching (IPS) type display panel (Fig. 1 and 5-7, [0041, 0043]), and the In-Plane Switching (IPS) type display panel (Fig. 11, Fig. 1-10, [0137, 0042, 0170, 0132, 0133-0139, 0043-0130]), comprising: 
an array substrate (the substrate below 620 in Fig. 11 and Fig. 6) and a color filter substrate (the substrate above 620 in Fig. 11 and Fig. 6) which are disposed in parallel and oppositely (Fig. 11 and Fig. 6); and 
a liquid crystal layer (620 in Fig. 11 and Fig. 6, [0133]) disposed between the array substrate and the color filter substrate (Fig. 11 and Fig. 6); 
wherein the array substrate (the substrate below 620 in Fig. 11 and Fig. 6) includes a base substrate (Fig. 11 and Fig. 6-9A), a pixel electrode (324 in Fig. 11, [0135], Fig. 6), an insulation layer (Fig. 11, [0135], Fig. 6), and a common electrode (332 in Fig. 11, [0135, 0170, 0042, 0132]), the base substrate (Fig. 11 and Fig. 6, [0170, 0042, 0132]) includes multiple data lines (41 in Fig. 8, [0108-0109]) deposed in parallel (Fig. 6-8, [0109]) and at intervals (Fig. 6-8, [0109]), the base substrate (Fig. 11 and Fig. 6-9A, [0170, 0042, 0132]) is disposed in parallel with and opposite to (Fig. 11 and Fig. 6) the color filter substrate (the substrate above 620 in Fig. 11 and Fig. 6), the pixel electrode (324 in Fig. 11, [0135], Fig. 6) is located at a surface (Fig. 11 and Fig. 6-9A, [0170, 0042, 0132]) of the base substrate (Fig. 11 and Fig. 6-9A, [0170, 0042, 0132]) facing the color filter substrate (the substrate above 620 in Fig. 11 and Fig. 6), the common electrode (332 in Fig. 11, [0135, 0170, 0042, 0132]) is located on a surface (Fig. 11) of the insulation layer (Fig. 11, [0135], Fig. 6) away from the pixel electrode (324 in Fig. 11, [0135], Fig. 6); 

Kimura et al. does not teach that the insulation layer covers a surface of the pixel electrode away from the base substrate, the multiple touch receiving electrodes are similar to the multiple data lines in shape and the multiple touch receiving electrodes are located directly above the multiple data lines.
Xu teaches that an In-Plane Switching (IPS) type display panel (Fig. 1-2, [0040-0041, 0006, 0048]) comprises a array substrate (Fig. 1-2) including a pixel electrode (160 in Fig. 1-2, [0040-0041, 0006, 0048]), an insulation layer (170 in Fig. 1-2, [0040-0041, 0006, 0048]) and a common electrode (180 in Fig. 1-2, [0040-0041, 0006, 0048]), the pixel electrode (160 in Fig. 1-2, [0040-0041, 0006, 0048]) is located at a surface (Fig. 1-2) of the base substrate (Fig. 1-2) facing the color filter substrate (Fig. 1-2), the insulation layer (170 in Fig. 1-2, [0040-0041, 0006, 0048]) covers a surface (Fig. 1-2) of the pixel electrode (160 in Fig. 1-2, [0040-0041, 0006, 0048]) away from the base substrate (Fig. 1-2), and the common electrode (180 in Fig. 1-2) is located on a surface (Fig. 1-2) of the insulation layer (170 in Fig. 1-2) away from the pixel electrode 160 in Fig. 1-2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Xu for the system of Xu such that the array substrate of the system of Xu includes a pixel electrode, an insulation layer, and a common electrode, the pixel electrode is located at a surface of the base substrate facing the color filter substrate, the insulation layer covers a surface of the pixel electrode away from the base substrate, the common electrode is located on a surface of the insulation layer away from the pixel electrode since this 
Choi et al. teaches that (Fig. 1-7, [0041-0058]) multiple touch receiving electrodes (the touching electrodes corresponding to 24 in Fig. 1, [0051-0052, 0056-0058]) are similar to (Fig. 1-2 and Fig. 7, [0051, 0073]) multiple data lines (13 in Fig. 2, [0051-0052]) in shape (Fig. 1-2 and Fig. 7, [0051, 0073]) and the multiple touch receiving electrodes  (the touching electrodes corresponding to 24 in Fig. 1, [0056-0058]) are located directly above (Fig. 2 and 7, [0051-0052, 0073]) the multiple data lines (13 in Fig. 2, [0051-0052]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Choi et al. for the system of Kimura et al. in view of Xu such that the multiple touch receiving electrodes of the system of Zheng et al. in view of Xu are similar to the multiple data lines of the system of Zheng et al. in view of Xu in shape and the multiple touch receiving electrodes are located directly above the multiple data lines since this would help to enhance transmittance, simplify a process and save cost (Choi et al., [0016, 0014]).

Regarding claims 2 and 13, Kimura et al. also teaches the multiple data lines (41 in Fig. 8, [0108-0109]) extend along a first direction (the vertical direction in Fig. 7-8) on the base substrate (Fig. 11 and Fig. 6-9A), and the multiple touch receiving electrodes (the vertical portions of 2 corresponding to the data lines 41 in Fig. 2A, 3 and 7, [0066-0067, 0117, 0108-0109]) extend along the first direction (the vertical direction in Fig. 7-8) on the first surface (Fig. 11 and Fig. 6), in the direction perpendicular to the base substrate (Fig. 11 and Fig. 6-9A). 
Choi et al. teaches that (Fig. 1-7, [0041-0058]) each of the multiple touch receiving electrodes (each of the touching electrodes corresponding to 24 in Fig. 1, [0056-0058]) is directly opposite to (Fig. 1-4, [0037-0038]) one of the multiple data line (13 in Fig. 2, [0051-0052]).


Regarding claims 3-6, 8-10, 14-17 and 19, Kimura et al. also teaches the following elements:
(Claims 3 and 14) the base substrate (Fig. 11 and Fig. 6-9A) includes multiple scanning lines (42 in Fig. 8, [0108-0109]) which are disposed in parallel (Fig. 7-8, [0108-0109]) and at intervals (Fig. 7-8, [0108-0109]), the multiple scanning lines (42 in Fig. 8, [0108-0109]) extend along a second direction (the horizontal direction in Fig. 7-8) on the base substrate (Fig. 11 and Fig. 6-9A), the second direction (the horizontal direction in Fig. 7-8) is perpendicular to the first direction (the vertical direction in Fig. 7-8), the multiple scanning lines (42 in Fig. 8, [0108-0109]) and the multiple data lines (41 in Fig. 8, [0108-0109]) are insulated from each other (Fig. 7-8, [0108-0109]) and intersected (Fig. 7-8, [0108-0109]).

Regarding claims 4-5 and 15-16, Choi et al. also teaches that (Fig. 1-7, [0041-0058]) 
(Claims 4 and 15) in the direction perpendicular to the base substrate (Fig. 1-3), the first surface (Fig. 2-3) is provided with multiple touch transmitting electrodes (the touching electrodes corresponding to 22 in Fig. 1, [0051-0052, 0056-0058]) opposite to the multiple scanning lines (11 in Fig. 2-3, [0051-0052]), and the multiple touch transmitting electrodes (the touching electrodes corresponding to 22 in Fig. 1, [0051-0052, 0056-0058]) extend along the second direction (Fig. 1 and 7) on the first surface (Fig. 2-3), and the multiple touch transmitting 
(Claims 5 and 16) each of the multiple touch transmitting electrodes (the touching electrodes corresponding to 22 in Fig. 1, [0051-0052, 0056-0058]) includes a first segment (Fig. 1 an 7) and a second segment (Fig. 1 an 7) disposed oppositely (Fig. 1 an 7), the first segment includes a first side facing the second segment (Fig. 1 an 7), and the second segment includes a second side opposite to the first side (Fig. 1 an 7); each of the multiple touch receiving electrodes (the touching electrodes corresponding to 24 in Fig. 1, [0051-0052, 0056-0058]) includes a third segment (Fig. 1 an 7) and a fourth segment disposed oppositely (Fig. 1 an 7), and the third segment includes a third side facing the fourth segment (Fig. 1 an 7), and the fourth segment includes a fourth side disposed opposite to the third side (Fig. 1 an 7); the first side, the second side, the third side, and the fourth side enclose and form a closed hollow region (Fig. 1 an 7).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Choi et al. for the system of Kimura et al. in view of Xu and Choi et al. since this would help to enhance transmittance, simplify a process and save production/material cost (Choi et al., [0016, 0014]).

Regarding claims 6, 8-10, 17 and 19, Kimura et al. also teaches the following elements:
 (Claims 6 and 17) in the direction perpendicular to the base substrate (Fig. 11 and Fig. 6-9A), the first surface (Fig. 11 and Fig. 6) is provided with multiple first sub-black matrixes (the horizontal portions of 1 and/or 5 corresponding to the scanning lines 42 in Fig. 2A, 3 and 7, [0047, 0108-0109]) directly opposite to (Fig. 2A, 3 and 7, [0047, 0108-0109]) the multiple scanning lines (42 in Fig. 8, [0108-0109]), the multiple first sub-black matrixes (the horizontal portions of 1 and/or 
(Claims 8, 9, 10 and 19) in the direction perpendicular to the base substrate (Fig. 11 and Fig. 6-9A), the first a surface (Fig. 11 and Fig. 6) is provided with multiple third sub-black matrixes (the vertical portions of 1 corresponding to the date lines 41 in Fig. 2A, 3 and 7, [0047, 0108-0109]) directly opposite to the multiple data lines (41 in Fig. 8, [0108-0109]), and the multiple third sub-black matrixes (the vertical portions of 1 corresponding to the date lines 41 in Fig. 2A, 3 and 7, [0047, 0108-0109]) extend along the first direction (the vertical direction in Fig. 7-8) on the first surface (Fig. 11 and Fig. 6), the multiple touch receiving electrodes (the vertical portions of 2 corresponding to the data lines 41 in Fig. 2A, 3 and 7, [0066-0067, 0117, 0108-0109]) are located on surfaces (Fig. 1-2A, [0047]) of the multiple third sub-black matrixes (the vertical portions of 1 corresponding to the date lines 41 in Fig. 2A, 3 and 7, [0047, 0108-0109]) away from the color filter substrate (Fig. 1, 6 and 11).

Claims 1-5, 7, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2017/0115786) in view of Xu (US 2016/0377898).
Regarding claim 1, Kimura et al. teaches an In-Plane Switching (IPS) type display panel (Fig. 11, Fig. 1-10, [0137, 0042, 0170, 0132, 0133-0139, 0043-0130]), comprising: 

a liquid crystal layer (620 in Fig. 11, Fig. 6, [0133]) disposed between the array substrate and the color filter substrate (Fig. 11, Fig. 6); 
wherein the array substrate (the substrate below 620 in Fig. 11, Fig. 6) includes a base substrate (Fig. 11, Fig. 6-9A), a pixel electrode (324 in Fig. 11, [0135], Fig. 6), an insulation layer (Fig. 11, [0135], Fig. 6), and a common electrode (332 in Fig. 11, [0135, 0170, 0042, 0132]), the base substrate (Fig. 11, Fig. 6, [0170, 0042, 0132]) includes multiple data lines (41 in Fig. 8, [0108-0109]) deposed in parallel (Fig. 6-8, [0109]) and at intervals (Fig. 6-8, [0109]), the base substrate (Fig. 11, Fig. 6-9A, [0170, 0042, 0132]) is disposed in parallel with and opposite to (Fig. 11, Fig. 6) the color filter substrate (the substrate above 620 in Fig. 11, Fig. 6), the pixel electrode (324 in Fig. 11, [0135], Fig. 6) is located at a surface (Fig. 11, Fig. 6-9A, [0170, 0042, 0132]) of the base substrate (Fig. 11, Fig. 6-9A, [0170, 0042, 0132]) facing the color filter substrate (the substrate above 620 in Fig. 11, Fig. 6), the common electrode (332 in Fig. 11, [0135, 0170, 0042, 0132]) is located on a surface (Fig. 11) of the insulation layer (Fig. 11, [0135], Fig. 6) away from the pixel electrode (324 in Fig. 11, [0135], Fig. 6); 
wherein the color filter substrate (the substrate above 620 in Fig. 11, Fig. 6) includes a first surface (Fig. 11) facing the array substrate (the substrate below 620 in Fig. 11, Fig. 6), and the first surface (Fig. 11) is provided with multiple touch receiving electrodes (the vertical portions of 2 corresponding to the data lines 41 in Fig. 2A, 3 and 7, [0066-0067, 0117, 0108-0109]) corresponding to (Fig. 6-8 and 11, [0109]) the multiple data lines (41 in Fig. 8, [0108-0109]), and 
the multiple touch receiving electrodes (the vertical portions of 2 corresponding to the data lines 41 in Fig. 2A, 3 and 7, [0066-0067, 0117, 0108-0109]) are similar to (Fig. 3) the multiple data lines (41 in Fig. 8, [0108-0109]) in shape (Fig. 3) and the multiple touch receiving electrodes (the vertical 
Kimura et al. does not teach that the insulation layer covers a surface of the pixel electrode away from the base substrate.
Xu teaches that an In-Plane Switching (IPS) type display panel (Fig. 1-2, [0040-0041, 0006, 0048]) comprises a array substrate (Fig. 1-2) including a pixel electrode (160 in Fig. 1-2, [0040-0041, 0006, 0048]), an insulation layer (170 in Fig. 1-2, [0040-0041, 0006, 0048]) and a common electrode (180 in Fig. 1-2, [0040-0041, 0006, 0048]), the pixel electrode (160 in Fig. 1-2, [0040-0041, 0006, 0048]) is located at a surface (Fig. 1-2) of the base substrate (Fig. 1-2) facing the color filter substrate (Fig. 1-2), the insulation layer (170 in Fig. 1-2, [0040-0041, 0006, 0048]) covers a surface (Fig. 1-2) of the pixel electrode (160 in Fig. 1-2, [0040-0041, 0006, 0048]) away from the base substrate (Fig. 1-2), and the common electrode (180 in Fig. 1-2) is located on a surface (Fig. 1-2) of the insulation layer (170 in Fig. 1-2) away from the pixel electrode 160 in Fig. 1-2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Xu for the system of Xu such that the array substrate of the system of Xu includes a pixel electrode, an insulation layer, and a common electrode, the pixel electrode is located at a surface of the base substrate facing the color filter substrate, the insulation layer covers a surface of the pixel electrode away from the base substrate, the common electrode is located on a surface of the insulation layer away from the pixel electrode since this would help to provide an in-plane switching (IPS) in-cell touch display panel, which has a simple manufacturing operation, a low manufacturing cost, and a high manufacturing efficiency (Xu, [0008]).

Regarding claim 12, Kimura et al. teaches a display device (Fig. 11, Fig. 1-10, [0042, 0170, 0132, 0133-0139, 0043-0130]), comprising a controller (Fig. 5, [0083-0085]) and an In-Plane Switching (IPS) 
an array substrate (the substrate below 620 in Fig. 11, Fig. 6) and a color filter substrate (the substrate above 620 in Fig. 11, Fig. 6) which are disposed in parallel and oppositely (Fig. 11, Fig. 6); and 
a liquid crystal layer (620 in Fig. 11, Fig. 6, [0133]) disposed between the array substrate and the color filter substrate (Fig. 11, Fig. 6); 
wherein the array substrate (the substrate below 620 in Fig. 11, Fig. 6) includes a base substrate (Fig. 11, Fig. 6-9A), a pixel electrode (324 in Fig. 11, [0135], Fig. 6), an insulation layer (Fig. 11, [0135], Fig. 6), and a common electrode (332 in Fig. 11, [0135, 0170, 0042, 0132]), the base substrate (Fig. 11, Fig. 6, [0170, 0042, 0132]) includes multiple data lines (41 in Fig. 8, [0108-0109]) deposed in parallel (Fig. 6-8, [0109]) and at intervals (Fig. 6-8, [0109]), the base substrate (Fig. 11, Fig. 6-9A, [0170, 0042, 0132]) is disposed in parallel with and opposite to (Fig. 11, Fig. 6) the color filter substrate (the substrate above 620 in Fig. 11, Fig. 6), the pixel electrode (324 in Fig. 11, [0135], Fig. 6) is located at a surface (Fig. 11, Fig. 6-9A, [0170, 0042, 0132]) of the base substrate (Fig. 11, Fig. 6-9A, [0170, 0042, 0132]) facing the color filter substrate (the substrate above 620 in Fig. 11, Fig. 6), the common electrode (332 in Fig. 11, [0135, 0170, 0042, 0132]) is located on a surface (Fig. 11) of the insulation layer (Fig. 11, [0135], Fig. 6) away from the pixel electrode (324 in Fig. 11, [0135], Fig. 6); 
wherein the color filter substrate (the substrate above 620 in Fig. 11, Fig. 6) includes a first surface (Fig. 11) facing the array substrate (the substrate below 620 in Fig. 11, Fig. 6), and the first surface (Fig. 11) is provided with multiple touch receiving electrodes (the vertical portions of 2 in Fig. 2A, 3 and 7, [0066-0067, 0117]) corresponding to (Fig. 6-8 and 11, [0109]) the multiple data lines (41 in Fig. 8, [0108-0109]), and 

Kimura et al. does not teach that the insulation layer covers a surface of the pixel electrode away from the base substrate.
Xu teaches that an In-Plane Switching (IPS) type display panel (Fig. 1-2, [0040-0041, 0006, 0048]) comprises a array substrate (Fig. 1-2) including a pixel electrode (160 in Fig. 1-2, [0040-0041, 0006, 0048]), an insulation layer (170 in Fig. 1-2, [0040-0041, 0006, 0048]) and a common electrode (180 in Fig. 1-2, [0040-0041, 0006, 0048]), the pixel electrode (160 in Fig. 1-2, [0040-0041, 0006, 0048]) is located at a surface (Fig. 1-2) of the base substrate (Fig. 1-2) facing the color filter substrate (Fig. 1-2), the insulation layer (170 in Fig. 1-2, [0040-0041, 0006, 0048]) covers a surface (Fig. 1-2) of the pixel electrode (160 in Fig. 1-2, [0040-0041, 0006, 0048]) away from the base substrate (Fig. 1-2), and the common electrode (180 in Fig. 1-2) is located on a surface (Fig. 1-2) of the insulation layer (170 in Fig. 1-2) away from the pixel electrode 160 in Fig. 1-2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Xu for the system of Xu such that the array substrate of the system of Xu includes a pixel electrode, an insulation layer, and a common electrode, the pixel electrode is located at a surface of the base substrate facing the color filter substrate, the insulation layer covers a surface of the pixel electrode away from the base substrate, the common electrode is located on a surface of the insulation layer away from the pixel electrode since this would help to provide an in-plane switching (IPS) in-cell touch display panel, which has a simple manufacturing operation, a low manufacturing cost, and a high manufacturing efficiency (Xu, [0008]).

Regarding claims 2-5, 7, 13-16 and 18, Kimura et al. also teaches the following elements:
(Claims 2 and 13) the multiple data lines (41 in Fig. 8, [0108-0109]) extend along a first direction (the vertical direction in Fig. 7-8) on the base substrate (Fig. 11, Fig. 6-9A), and the multiple touch receiving electrodes (the vertical portions of 2 corresponding to the data lines 41 in Fig. 2A, 3 and 7, [0066-0067, 0117, 0108-0109]) extend along the first direction (the vertical direction in Fig. 7-8) on the first surface (Fig. 11 and Fig. 6), and wherein in a direction perpendicular to the base substrate (Fig. 11, Fig. 6-9A), each of the multiple touch receiving electrodes (the vertical portions of 2 corresponding to the data lines 41 in Fig. 2A, 3 and 7, [0066-0067, 0117, 0108-0109]) is directly opposite to (Fig. 11, Fig. 6-8, [0132, 0109], Each of the pixel electrodes 24 in Fig. 8 is disposed to face the pixel opening portion 8 surrounded by the black wiring 6 in Fig. 7) one of the multiple data lines (41 in Fig. 8, [0108-0109]).
(Claims 3 and 14) the base substrate (Fig. 11, Fig. 6-9A) includes multiple scanning lines (42 in Fig. 8, [0108-0109]) which are disposed in parallel (Fig. 7-8, [0108-0109]) and at intervals (Fig. 7-8, [0108-0109]), the multiple scanning lines (42 in Fig. 8, [0108-0109]) extend along a second direction (the horizontal direction in Fig. 7-8) on the base substrate (Fig. 11, Fig. 6-9A), the second direction (the horizontal direction in Fig. 7-8) is perpendicular to the first direction (the vertical direction in Fig. 7-8), the multiple scanning lines (42 in Fig. 8, [0108-0109]) and the multiple data lines (41 in Fig. 8, [0108-0109]) are insulated from each other (Fig. 7-8, [0108-0109]) and intersected (Fig. 7-8, [0108-0109]).
(Claims 4 and 15) in the direction perpendicular to the base substrate (Fig. 11, Fig. 6-9A), the first surface (Fig. 11 and Fig. 6) is provided with multiple touch transmitting electrodes (the horizontal portions of 2 corresponding to the scanning lines 42 in Fig. 2A, 3 and 7, [0066-0067, 0117, 0108-0109], 2 is made of ITO) opposite to the multiple scanning lines (42 in Fig. 8, [0108-
(Claims 5 and 16) each of the multiple touch transmitting electrodes (the horizontal portions of 2 corresponding to the scanning lines 42 in Fig. 2A, 3 and 7, [0066-0067, 0117, 0108-0109], 2 is made of ITO) includes a first segment (Fig. 7, Fig. 2A and 3) and a second segment (Fig. 7, Fig. 2A and 3) disposed oppositely (Fig. 7, Fig. 2A and 3), the first segment includes a first side facing the second segment (Fig. 7, Fig. 2A and 3), and the second segment includes a second side opposite to the first side (Fig. 7, Fig. 2A and 3); each of the multiple touch receiving electrodes (the vertical portions of 2 corresponding to the data lines 41 in Fig. 2A, 3 and 7, [0066-0067, 0117, 0108-0109]) includes a third segment (Fig. 7, Fig. 2A and 3) and a fourth segment disposed oppositely (Fig. 7, Fig. 2A and 3), and the third segment includes a third side facing the fourth segment (Fig. 7, Fig. 2A and 3), and the fourth segment includes a fourth side disposed opposite to the third side (Fig. 7, Fig. 2A and 3); the first side, the second side, the third side, and the fourth side enclose to form a closed hollow region (Fig. 7, Fig. 2A and 3).
(Claims 7 and 18) in the direction perpendicular to the base substrate (Fig. 11, Fig. 6-9A), the first surface (Fig. 11 and Fig. 6) is provided with multiple second sub-black matrixes (the horizontal portions of 1 corresponding to the scanning lines 42 in Fig. 2A, 3 and 7, [0047, 0108-0109]) directly opposite to (Fig. 2A, 3 and 7, [0047, 0108-0109]) the multiple scanning lines (42 .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kimura et al. (US 2018/0067592, at least Fig. 2-3, 6 and 10) teaches that the color filter substrate (Fig. 2 and 10) includes a first surface (Fig. 2 and 10) provided with multiple touch receiving electrodes (3 in Fig. 2-3 and 10) corresponding to the multiple data lines (14/15 in Fig. 2 and 4); and wherein the multiple touch receiving electrodes are similar to the multiple data lines in shape (Fig. 2-4) and the multiple touch receiving electrodes are located directly above the multiple data lines (Fig. 2-4).
Nam et al. (US 2013/0135540, at least Fig. 2, 3B, 5A and 5B, [0077]) teaches that the first electrode 138 may be formed along the data lines of a plurality of columns of R, G, and B pixels to form a single touch sensor.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/SHAN LIU/Primary Examiner, Art Unit 2871